DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments to claim 18 are sufficient to overcome the 112b rejection made in the previous office action. 
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-10, 12-14, 16-17, 20 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by US Patent Application Esbeck. 
Regarding claim 1, Esbeck discloses, an intravascular device (Abstract-intravascular ultrasound (IVUS) device), comprising
a flexible elongate member (Figure 1-elongate member 102, 0011; flexible elongate member) sized and shaped for insertion into a vessel of a patient (0003; The elongate member is passed into the vessel thereby guiding the transducers to the area to be imaged), the flexible elongate member having a distal portion (0042; The distal-most end of the elongate member 102) and a proximal portion (122); and
an ultrasound imaging assembly (ultrasound transducers 212 and 206) disposed at the distal portion (0042; The distal-most end of the elongate member 102 includes a scanner assembly 106, refer to Figure 1), wherein the ultrasound imaging assembly comprises a flex circuit (0053; “transducers 212 are mounted on a flex circuit 214”) with a conductor interface. (0054; “flex circuit 214 further includes conductive traces 216”)
wherein the distal portion (102) of the flexible elongate member comprises a distal inner member coupled (106 includes 220-Figure 2) to the ultrasound imaging assembly (((ultrasound transducers 212 and 206)) refer to Figure 1 and Figure 2), the distal inner member including a first groove (Figure 2-within element 220 are grooves Figure 3a-302) extending longitudinally (0060; The channels 302 and the walls 304 can extend longitudinally along the conductor interface 220.) along the distal inner member (Figure 2 and 3a), wherein the distal inner member is different than the conductor interface (conductive traces 216 [The distal inner member is different than the conductor interface seen as conductive traces since the dimensions are different, also the purposes of each element establish a difference, [also see associated paragraphs] ]), and
wherein one of a stiffening wire (guide wire 118) extending longitudinally within (guide wire exit port 116) the flexible elongate member (Figure 1, refer to 0045) or an electrical cable (conductive pad 306) coupled to the ultrasound imaging assembly (((ultrasound transducers 212 and 206)) refer to Figure 1 and Figure 2) is positioned within the first groove of the distal inner member (306 comprised within the distal inner member 220, refer to Figure 3a, wherein 220 is coupled to the physiological sensor 212, refer to Figure 2 and 1).

Regarding claim 2, Esbeck discloses all the elements of claim 1,wherein the distal inner member is tubular in shape (Refer to Figure 1 below wherein the diagram illustrates a tubular shape for the distal inner member 106, 0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.), and wherein the first groove extends longitudinally (0060; The channels 302 and the walls 304 can extend longitudinally along the conductor interface 220.) along an outer surface of the distal inner member. (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating.)

    PNG
    media_image1.png
    307
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    669
    media_image2.png
    Greyscale


Regarding claim 3, Esbeck discloses all the elements of claim 2, Esbeck further discloses,
The intravascular device of claim 2, wherein the distal inner member includes
a second groove extending longitudinally along the outer surface (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating.), and (conductive pad 306) is positioned within the second groove of the distal inner member. (0059; A conductive pad 306 can be disposed within each of the channels 302) (306 comprised within the distal inner member 220, refer to Figure 3a, wherein 220 is coupled to the physiological sensor (212 and 206), refer to Figure 2 and 1).

    PNG
    media_image3.png
    313
    668
    media_image3.png
    Greyscale


	Regarding claim 5, Esbeck discloses all the elements of claim 1, further Esbeck discloses, wherein the distal inner member (106) includes:
a first distal end (114);
a first proximal end (204);
a first inner member portion (210) at the first distal end and coupled to the ultrasound imaging assembly (ultrasound transducers 212 and 206); and (Refer to Figure 2 wherein the conductive traces 216 allow for coupling of the first distal end and physiologic sensor) 
a second inner member portion (208) adjacent to the first inner member portion. (Refer to Figure 2)

Regarding claim 6, Esbeck discloses all the elements of claim 5, further Esbeck discloses, wherein the first groove (302) extends longitudinally along a length of an outer surface of the second inner member portion (208). (0058; A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058, which is one of several options).
	

    PNG
    media_image4.png
    277
    571
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    629
    631
    media_image5.png
    Greyscale
Regarding claim 7, Esbeck discloses all the elements of claim 5, wherein the flexible elongate member (102)
comprises:
a proximal outer member (refer to Figure 2 below) disposed at the proximal portion (refer to Figure 2 below) of the flexible elongate member (100, 106 is part of 100, shown in Figure 1); and 
a distal outer member (114) disposed at the distal portion (refer to Figure 2 below) of the flexible elongate member (100), wherein the distal outer member includes a second proximal end (Refer to Figure 2 below) coupled to the proximal outer member and a second distal end coupled to the ultrasound imaging assembly (ultrasound transducers 212 and 206), wherein the distal inner member (106) extends longitudinally through the distal outer member, and (Refer to Figure 2 below)
wherein the stiffening wire (118) is coupled to the proximal outer member. (Refer to figure 2 below)	
			
Regarding claim 9, Esbeck discloses all the elements of claim 7, further Esbeck discloses, wherein the distal inner member (106) includes a third inner member portion (Defined in Figure 2 below) adjacent to the second inner member portion (208), and wherein the third inner member portion defines a guide wire exit port (guide wire export 116) disposed at a coupling junction between the proximal outer member and the distal outer member. (Refer to Figure 2 highlighted below) 

    PNG
    media_image6.png
    634
    572
    media_image6.png
    Greyscale

Regarding claim 10, Esbeck discloses all the elements of claim 5, further Esbeck discloses, wherein the ultrasound imaging assembly (ultrasound transducers 212 and 206) comprises an array of intravascular ultrasound (IVUS) transducers  ((ultrasound transducers 212) refer to Figure 1 and Figure 2) disposed on the flex circuit (214) positioned circumferentially (0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.) around a support (0053; flex circuit 214 that provides structural support and interconnects for electrical coupling), and wherein the first inner member portion  (210 comprises 216) extends through a lumen of the support member (214) and distally beyond the support member (element 216 of element 210 extends distally beyond 214 according to Figure 2)

Regarding claim 12, Esbeck discloses all the elements of claim 5, further comprising a distal tip member (220) coupled to the first distal end (114) of the distal inner member (106).

Regarding claim 13, Esbeck discloses, A method of assembling an intravascular device (Abstract-intravascular ultrasound (IVUS) device), the method
comprising:
obtaining a first flexible elongate member (Figure 1-elongate member 106, 0011; flexible elongate member) including a first groove (Figure 3a, highlighted below) and a second groove (Figure 3a, highlighted below) extending longitudinally along the first flexible elongate member (Refer to Figure 3a and Figure 1); (FIG. 20 is a cross-sectional front view of the distal connector of the cable of FIG. 18. (0038). FIG. 18 is a top view of a conductor interface of an ultrasound scanner assembly and a distal connector of an electrical cable according to aspects of the present disclosure (0036). FIG. 3a is a perspective view of a conductor interface of an ultrasound scanner assembly according to aspects of the present disclosure (0017).)

    PNG
    media_image2.png
    319
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    668
    media_image3.png
    Greyscale

positioning a stiffening wire (conductor 218-Figure 20)  in the first groove (Figure 3a), wherein the stiffening wire (218) is coupled to a second flexible elongate member (216)(0054; the flex circuit 214 can include conductive pads to contact the conductors 218 (e.g., conductive pads 306 of FIG. 3a) in addition to the conductive traces 216.); and (Refer to Figures 2 and 18)
positioning an electrical cable (306 in Figure 3a) in the second groove (Figure 3a, highlighted above), wherein the electrical cable is coupled to an ultrasound (Ultrasound transducers 212 and 206) (Refer to Figures 2 and 3a) comprising a flex circuit (0053; “transducers 212 are mounted on a flex circuit 214”) with a conductor interface (0054; “flex circuit 214 further includes conductive traces 216”), wherein the conductor interface is different than a first flexible elongate member; (conductive traces 216 [the first flexible elongate member is different than the conductor interface seen as conductive traces since the dimensions are different, also the purposes of each element establish a difference, [also see associated paragraphs] ])
and coupling the first flexible elongate member (106) to the physiologic sensor assembly (212 and 206) (Refer to Figure 2) 


Regarding claim 14, Esbeck discloses all the elements of claim 13, Esbeck further discloses, 
wherein the first flexible elongate member is tubular in shape (Refer to Figure 1 below wherein the diagram illustrates a tubular shape for the distal inner member 106, 0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.) , and wherein the first groove and the second groove (Figure 3a, highlighted above) extend longitudinally along an outer surface of the first flexible elongate member. Esbeck discloses a (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating.) 

Regarding claim 16, Esbeck discloses all the elements of claim 14, further Esbeck discloses, wherein the obtaining includes removing material  from a blank (surface of element 220) of the first flexible elongate member to form the first groove and the second groove on the outer surface of the first flexible elongate member. (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating.) (0058; conductor interface 220 that remain after material from the conductor interface 220 is removed to form the one or more channels 302. )(Refer to Figures 2 and 3a.)

Regarding claim 17, Esbeck discloses all the elements of claim 13, further Esbeck discloses, wherein the first flexible elongate member (106) includes:
a first distal end (114); (refer to Figure 2 below)
a first proximal end (204);
a first inner member portion (210) at the first distal end (204); and (refer to Figure 2)
a second inner member portion adjacent (208) to the first inner member portion (210), (refer to Figure 2)
wherein the method further comprises positioning the first flexible elongate member in a (in a first lumen sceen as the connection between 106 and 120 in figure 1) first lumen of a third flexible elongate (114) member sized and shaped for insertion into a vessel of a patient, (0042; an elongate member 102 (such as a catheter, guide wire, or guide catheter) of the imaging system 100 is advanced into a vessel 104) (refer to Figure 1)
wherein the third flexible elongate member (114) includes a second distal end and a second proximal end, (Refer to the highlighted Figure 2 below) 

    PNG
    media_image7.png
    631
    572
    media_image7.png
    Greyscale


wherein the first flexible elongate member (106) is positioned along a longitudinal axis of the third flexible elongate member such that the first inner member portion (first inner member portion 210 is insulated within 106 refer to Figure 2)  extends beyond the second distal end of the third flexible elongate member (114), and 


    PNG
    media_image8.png
    409
    606
    media_image8.png
    Greyscale


wherein the first flexible elongate member is a distal inner member, (Refer to figure 1 highlighted above)
the second flexible elongate member (216) is a proximal outer member, (Refer to figure 2 highlighted below)
and the third flexible elongate member (114) is a distal outer member. (Refer to figure 2 highlighted below)


    PNG
    media_image9.png
    629
    572
    media_image9.png
    Greyscale

Regarding claim 20, Esbeck discloses all the elements of claim 17, wherein the first flexible elongate member further includes a third inner member portion (Refer to Figure 2 highlighted below)  adjacent to the second inner member portion (208), and wherein the method further comprises: coupling the second flexible elongate member (216) to the second proximal end of the third flexible elongate member; and creating a guide wire exit port at a coupling junction between the second flexible elongate member (216) and the third flexible elongate member (114) during the (Refer to Figure 2 highlighted below) 


    PNG
    media_image10.png
    631
    572
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esbeck as applied to claim 1 above, in view of US Patent Application Publication Burkett 2014/0187972.
Regarding claim 4, Esbeck discloses all the elements of claim 3, but fails to disclose the following taught by Burkett wherein the first groove and the second groove are circumferentially spaced from one another. (Burkett; 0059; grooves spaced about the circumference to receive three wires 504., 0056, the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Esbeck grooves to be 
Regarding claim 8, Esbeck discloses all the elements of claim 7, further Esbeck discloses, 
wherein the proximal outer member is tubular in shape (Refer to Figure 1 below wherein the diagram illustrates a tubular shape), and wherein the stiffening wire (114) includes:  Esbeck fails to disclose the following taught by Burkett a third proximal end attached to an inner surface of the proximal outer member; (Refer to Figure 7 Below)

    PNG
    media_image11.png
    643
    966
    media_image11.png
    Greyscale

	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Esbeck proximal outer 
Esbeck further discloses, and a third distal end (216) positioned within the first groove (306) of the distal inner member (Refer to Figure 3a below).


    PNG
    media_image2.png
    319
    669
    media_image2.png
    Greyscale


Claim(s) 11, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esbeck as applied to claim 1 and 13, respectively, above. 	
Regarding claim 11, Esbeck discloses all the elements of claim 5, further Esbeck discloses, wherein the distal inner member is tubular in shape (Refer to Figure 1 below wherein the diagram illustrates a tubular shape for the distal inner member 106, 0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.),  and wherein the second inner member portion (208) has a greater outer diameter than the first inner member portion (210). 
It would have been obvious to person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Esbeck the dimensions of 

Regarding claim 15, Esbeck discloses all the elements of claim 14, further Esbeck discloses, 
wherein the obtaining includes molding (element 220) the first
flexible elongate member to integrally form the first groove and the second groove on the outer
surface of the first flexible elongate member. Esbeck discloses a (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating.) (Refer to Figures 2 and 3a.) Although Esbeck fails to mention “molding” it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esbeck to including molding the first flexible elongate member to integrally form the first grove and the second groove on the outer surface. Note; molding is a common manufacturing technique to mold parts. The motivation to do this would be to improve stiffening and signaling for a intravascular device.

Regarding claim 18, Esbeck discloses all the elements of claim 17, Esbeck further discloses, 
reducing an outer diameter of the first inner member portion to fit within an inner diameter of a second lumen of the ultrasound imaging assembly (Ultrasound transducers 212 and 206); and wherein. Based on the Figure 2 below the diameter of the second lumen is less than the first inner member portion. 
It would have been obvious to person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Esbeck the dimensions of the second lumen and first inner member portion, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. The motivation to do this would be to improve the stiffening of IVUS devices.
Esbeck further discloses, 
coupling the first flexible elongate member (106 and 202 Figure 1 and 2 respectively) to the ultrasound imaging assembly (ultrasound transducers 212 and 206) includes positioning the first flexible elongate member within the ultrasound imaging assembly (204 and 210, and 216 allows for such positioning) such that the first inner member portion extends through the second lumen (204 to 208) of the ultrasound imaging assembly (Ultrasound transducers 212 and 206) (extends through is seen as the connection in Figure 2 between 210 and 204) and distally (ultrasound transducers 212 and 206). (Refer to figure 2 highlighted below) 

    PNG
    media_image12.png
    612
    643
    media_image12.png
    Greyscale

Regarding claim 19, Esbeck discloses all the elements of claim 17, further comprising coupling a distal tip member (220) to the first distal end (114) (refer to figure 2) of the first flexible elongate member (106) after coupling the first flexible elongate member to the ultrasound imaging assembly (Ultrasound transducers 212 and 206). 
(0040; In particular, it is fully contemplated that the features, components, and/or steps described with respect to one embodiment may be combined with the features, components, and/or steps described with respect to other embodiments of the present disclosure.). The order of coupling the different parts to each other is found to be an obvious design choice and routine for one of ordinary skill as there are a limited amount of possible orders to connecting the pieces together and applicant has provided not criticality to coupling the parts in this order. The motivation to do this would be to improve the connection between a sensor assembly and electrical cable before each embodiment is attached in a medical sensing device 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793